Title: To George Washington from Christopher Hardwick, 3 August 1758
From: Hardwick, Christopher
To: Washington, George

 

Hond Sir
Bullskin August 3d 1758

Your’s of the 13th Ulto I have Received by Mr Smith, I have done my Endeavours to get you a satisfactory Acct about the flour, but can get no other than what you have Already got, but that Mr Perkins received one order from you to the Baker for 200 Wt & accordingly Deliverd it, his Miller also says that several persons at Different Times came from you to him for flour, & that he Accordingly Deliverd it to them not knowing or thinking that there wou’d be any after Disputes about it, yr Waggoner Brought fifteen Barrels of Flour from Mill & left it between the smith’s shop & yr Stable, of which I have found Ten Barrels & Deliverd them to the Contractr. ⟨Illegible⟩ can give no Acct of the other five, your people ⟨are⟩ all in good health, and am Glad to inform you that we ⟨had a v⟩ery good Rain on Monday last, We have not had any ⟨of⟩ any Consequence since the Season in May last, in the Drought there was a great deal of our Tobo burnt up, & our Corn suffer’d pritty much, but we are as well of as our Neighbours, Notwithstanding, We reserved our plants, & planted them on Monday & Tuesday last, & do hope, if we have Seasonable Weather that we shall make some Tobo. The Stray Creatures that were on the plantation last year & which I posted are now come back again, & the Mare has got a young Colt, they are troublesome to me as they were last year, so that I am forced to hamper the Mare, & keep her in an Inclosure to keep her & her Colts out of Mischief. please to let me know what I must do with them, ’tis dangerous for me to keep them as I am sure they were stolen from me last year. We have a good harvest I Conclude with my Sincere wishes for yr Success & Safe return and am yr most humble & Obedient Servt

Christopher Hardwick


P.S. pray Send me an answer by the first opportunity.

